Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 1 of 8 PageID: 724




 REYNOLDS & HORN, P.C.
 116 South Raleigh Avenue
 Suite 9B
 Atlantic City, NJ 08401
 609-335-4719
 By: Thomas B. Reynolds, Esquire
 (Atty. ID #019311982)
 Attorney for Defendant, Officer Joseph Dixon
 File No. 8111-TBR

 AUDRA CAPPS; AND DOUGLAS                           THE UNITED STATES DISTRICT COURT
 ROBERT GIBSON, JR.,
                                                    CIVIL NO. 1:19-CV-12002-RMB-AMD
                                 Plaintiffs,
                                                                    CIVIL ACTION
                    vs.
                                                       STATEMENT OF MATERIAL FACTS IN
 JOSEPH DIXON; BRYAN ORNDORF;                         SUPPORT OF MOTION FOR DISMISSAL
 JODY FARABELLA; CITY OF                               PURSUANT TO FEDERAL RULES OF
 MILLVILLE; JOHN/JANE DOE(S),                                CIVIL PROCEDURE

                                 Defendants.




         Defendant Joseph Dixon respectfully submits the following Statement of Material Facts

 in support of the Motion for dismissal of Plaintiff’s complaint:

                                STATEMENT OF MATERIAL FACTS

 1.      On February 25, 2018 at approximately 8:22 p.m., defendant Millville Police

      Officer Bryan Orndorf responded to a police dispatch call reporting a description of a

      vehicle operated by a possible DWI suspect, by locating Plaintiff Audra Capps’ 2003

      gray Cherokee, which Officer Orndorf pulled over in the area of a commercial

      property at 612 West Main Street, in Millville; before and after the stop, Officer

      Orndof made observations of the vehicle’s operation and of the occupant Ms. Capps

      that were consistent with the conclusion that Capps was driving while intoxicated,

                                                                                                 1
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 2 of 8 PageID: 725




      according to Officer Orndorf’s Supplemental Investigation Report. See Exhibit A,

      Officer Orndorf’s 2-page Supplemental Investigation Report.



 2.      Millville Police Officer Joseph Dixon arrived at the scene and took over the

      vehicle stop and investigation, which resulted in plaintiff’s arrest on charges of DWI,

      Reckless Driving, Resisting Arrest, Refusal to Submit to Breath Testing, in addition

      to summonses issued by Officer Orndorf for Failure to maintain lane and Possession

      of an open container of alcohol in a vehicle. See Officer Dixon’s 6-page

      Investigation Report and Officer Orndorf’s report, Exhibit A.



 3.      Plaintiff Capps admits in her pleadings that she does not challenge the basis for

      the motor vehicle stop on February 25, 2018, and she does not challenge the

      probable cause for her arrest. Second Amended Complaint (Court Docoument 58),

      paragraph 64.



 4.      Plaintiff Capps admits in her Second Amended Complaint at paragraphs 52 and

      54 that as Officer Dixon initiated the arrest of Capps, that Capps “took a step away”

      and “began to back up so as to not be handcuffed”, prior to Officer Dixon’s executing

      a takedown maneuver to effect Plaintiff’s arrest.



 5.      On November 19, 2018, Plaintiff Capps pled guilty to charges of Resisting Arrest

      and to DWI (Driving while impaired), and the traffic summonses were dismissed.




                                                                                                2
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 3 of 8 PageID: 726




      See Exhibit B, 11/19/18 Millville Police Officer Paul Deckert’s Supplemental

      Investigation Report.



 6.      In this civil action Plaintiff Capps alleges that Officer Dixon used excessive force

      against Capps in effecting her arrest, resulting in a violation of Capps’ rights under

      the Fourth and Fourteenth Amendments to the United States Constitution to be free

      from unreasonable searches and seizures. See Second Amended Complaint,

      paragraph 97.



 7.      The roadside DWI investigation, arrest, plaintiff’s resistance and Dixon’s

      takedown maneuver and handcuffing of Capps were captured on video by the police

      Mobile Video Recorder (MVR) mounted inside Dixon’s patrol car, and the Capps

      incident became part of a broad, wide-ranging investigation by New Jersey’s

      Division of Criminal Justice, through the Attorney General’s Office of Public Integrity

      and Accountability (OPIA), that was initiated following the November or December

      2018 publication of NJ.com’s series entitled The Force Report; the OPIA

      investigation involved allegations of misconduct occurring during the course of

      Dixon’s employment as a Millville police officer. See Plaintiff’s Second Amended

      Complaint, paragraphs 46, 50, 155, and 158.


 8.      As part of the Division of Criminal Justice OPIA investigation, State investigators

      took statements from Audra Capps and from Officer Bryan Orndorf, each of whom

      provided their recollections of the incident, as recorded in the Division of Criminal

      Justice Supplement Reports. See Exhibits C and D, Reports of Division of Criminal


                                                                                                3
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 4 of 8 PageID: 727




       Justice interviews of Audra Capps and Officer Bryan Orndorf, respectively, produced

       by Plaintiff’s attorney as discovery documents P1943-P1945 and P1946-1948.



 9.       Audra Capps told State investigators that after Officer Dixon told her she was

       under arrest, Capps


                 “panicked because she was never arrested before which caused her to
                 become scared. Officer Dixon took both of her wrists and she pulled away
                 from him which caused him to lose grip of her. . . . Capps said she had to
                 plead guilty to resisting an arrest to the DUI. At the time, she did not feel
                 that she was resisting arrest but later found out that because she pulled
                 away from the officer that was considered resisting arrest.” See Exhibit C.



 10.      Officer Bryan Orndorf told State investigators that when Officer Dixon went to

       place Capps under arrest, Capps

                 “moved away from him and he performed a hip toss maneuver to take her
                 to the ground. Officer Orndorf stated that he believes Officer Dixon did
                 this maneuver because his training kicked in and it is a way to bring a
                 subject to the ground quickly and effectively. He believes that Officer
                 Dixon did the right thing and it is unfortunate that he was much larger than
                 her, so injury occurred as a result of the size difference. Officer Orndorf
                 learned how to do a hip toss in the academy and has never used it on the
                 street because when he did it, he dislocated his hip.” See Exhibit D.



 11.       On November 20, 2019, pursuant to a written plea agreement between Dixon

       and OPIA, Joseph Dixon pled guilty before N.J. Superior Court Judge Robert

       Malestein (Cumberland County) to a charge of third-degree aggravated assault by

       recklessly causing injury to Audra Capps by using excessive force, or greater than

       the force he could have used to accomplish the arrest. See Exhibit E, Transcript of

       11/20/19 Plea Hearing, Dixon testimony, at page 9 line 13 through page 10 line 14.


                                                                                             4
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 5 of 8 PageID: 728




 12.      As part of the plea agreement, Dixon also on November 20, 2019 pled guilty to

       one count of third-degree aggravated assault by recklessly causing injury to T.J., as

       a result of using more force than was necessary under the circumstances, in the

       course of making an arrest while working as a Millville police officer on March 24,

       2018. See Plea Hearing Transcript, Exhibit E, at page 10 line 22 through page 11

       line 23.



 13.      At a Superior Court hearing on January 17, 2020, Judge Malestein sentenced

       Dixon to 2 years probation, in accordance with the plea agreement, and Judge

       Malestein considered the arguments of counsel on a motion by Dixon’s criminal

       defense attorney for a civil reservation pursuant to N.J. Court Rule 3:9-2. See

       Exhibit F, Transcript of January 17, 2020 Motion and Sentence.



 14.        During the January 17, 2020 Court hearing, the Deputy Attorney General

       represented that the State’s investigation had resulted in a decision to potentially

       charge and indict Dixon with official misconduct crimes that would expose Dixon to

       facing, if convicted, a mandatory minimum prison term of at least 10 years (Exhibit F,

       Transcript of January 17, 2020 Motion and Sentence, at page 10), and Judge

       Malestein stated on the record that Dixon’s plea agreement represented a ‘Hobson’s

       choice’ for Dixon, who was facing the very real possibility of 10 years without parole,

       with Judge Malestein adding: “he either takes a plea on a third degree with a

       potential for county jail time and a probationary term or he takes his chances and



                                                                                               5
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 6 of 8 PageID: 729




       ultimately face a very significant period of time in state prison. . . . And that’s really

       not a choice”. Exhibit F, page 18 line 8 through page 20 line 6.



 15.      Judge Malestein denied the application for a civil reservation, without prejudice to

       the matter being revisited, stating “I’m not so certain if I enter a civil reservation in

       Superior Court in Cumberland County in the Criminal Division whether or not the

       United States District Court is actually going to follow that” (Exhibit F, p. 17 lines 18-

       22), and “I don’t know what a Federal District Court judge would do with that (a civil

       reservation) in any event”. Id., p. 21 lines 4-6.



 16.      In this pending civil litigation, Defendant Dixon has filed answering pleadings

       wherein he has denied violating Plaintiff Capps’ constitutional rights, denied he is

       legally liable to Capps in damages, and Dixon has asserted lawful defenses

       including qualified immunity for law enforcement officers’ activities in the course of

       duties. On behalf of his defenses Dixon has provided certified interrogatory

       answers, which state, in part:

          “On the date and time in question, while in the course of employment as police
          officer for the Millville Police Department, this answering party conducted an
          investigation, arrest based on probable cause, and charging of plaintiff Audra
          Capps with driving while intoxicated and resisting arrest, to which offenses
          plaintiff pled guilty. Further details of the incident, including the physical force
          which was utilized to counter plaintiff’s resisting and in order to effect the arrest,
          are specifically described in this answering party’s police investigation, arrest and
          related reports maintained by the Millville Police Department. At no time did this
          answering party intend to cause physical injuries to the plaintiff, and in a
          negotiated plea agreement based, on retrospect and other factors, this
          answering party subsequently pled guilty in Superior Court to reckless conduct in
          the use of greater force than was necessary, in hindsight, to effectuate Ms.
          Capps’ arrest.” See Exhibit G, Joseph Dixon’s certified answers to
          interrogatories, number 3.


                                                                                                    6
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 7 of 8 PageID: 730




 17.      A portion of Officer Dixon’s patrol car MVR recording of the Capps arrest, cited at

       paragraph 50 of Plaintiff’s Second Amended Complaint (and which partial MVR

       recording begins after Plaintiff Capps failed sobriety tests administered by Dixon),

       shows, at the following timestamps: 20:31:06, Officer Dixon began to peaceably

       handcuff Capps, and Capps verbally and physically resisted the cuffing until

       20:31:15, when Plaintiff Capps had pulled her arms from behind her back and turned

       around to face Dixon; at 20:31:16 Dixon immediately reacted by grabbing Capps’

       upper torso and pulling her around his left side and to the ground by 20:31:18; and

       thereafter Officers Dixon and Orndorf complete the handcuffing until at 20:31:36,

       Officer Dixon lifted Capps to her feet. Officer Dixon’s use of physical, manual force

       at issue in this case lasted approximately 2 seconds, and Dixon helped Capps to her

       feet less than 20 seconds later.



 18.      Plaintiff Capps declined subsequent medical assistance referrals by Officers

       Dixon and Orndorf (see Dixon Investigation Report and Orndorf Statement to OPIA),

       and plaintiff Capps sought treatment on her own after leaving the police department

       on the night of her arrest. The cause, nature and extent of Capps’ injury claims are

       disputed.




                                                                                               7
Case 1:19-cv-12002-RMB-AMD Document 64-1 Filed 10/17/20 Page 8 of 8 PageID: 731




              It is respectfully submitted that based on the pleadings and evidence in

    this matter, Plaintiff’s proofs fail to establish that Dixon’s execution of the takedown

    maneuver to effectuate the lawful arrest of Capps, was conduct that resulted in a

    clearly established violation of Capps’ constitutional or statutory rights, under

    controlling principles of law on qualified immunity and as set forth in the

    accompanying Brief. Accordingly, it is respectfully submitted that defendant Dixon is

    entitled to an Order granting the instant motion to dismiss the Complaint with

    prejudice, pursuant to the Federal Rules of Civil Procedure.



 Date: 10/17/20                                   REYNOLDS & HORN, P.C.

                                            By:    /s/ Thomas B. Reynolds__________
                                                  Thomas B. Reynolds, Esquire
                                                  Attorney for Defendant Joseph Dixon




                                                                                               8
